Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2. 	Applicants’ amendments and arguments filed 8/8/2022 would overcome the rejections of record. However, it needs further search and/or review for further consideration to address amended claim 1. Therefore, the claims have not been entered. 


Response to arguments
3. 	Applicants argued that the amended claim 1 has support from the specification. It is agreed. However, applicants do not have further arguments as filed on 8/8/2022. As mentioned applicants’ arguments and amendment would overcome the rejections of record. However, examiner needs further review and search for further consideration. 

Conclusion
4.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                          

/DONALD R SPAMER/Primary Examiner, Art Unit 1799